Citation Nr: 0003435	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip fracture.

2.  Entitlement to service connection for fibroid uterus and 
cyst of the left ovary.

3.  Entitlement to a rating in excess of 10 percent for 
pelvic instability, right sacro-iliac joint.

4.  Entitlement to an effective date earlier than November 7, 
1994, for the grant of service connection for pelvic 
instability, right sacroiliac joint.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1995, October 1995 and June 1998 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in Pittsburgh, PA.  In the June 1995 rating 
decision, the RO granted service connection for pelvic 
instability, right sacroiliac joint, and assigned a 10 
percent disability rating.  The RO also denied as not well 
grounded the veteran's claim of service connection for a hip 
fracture.  In an October 1995 decision, the RO denied the 
veteran's claim for a date earlier than November 7, 1994, for 
the grant of service connection for pelvic instability, right 
sacroiliac joint.  And in the June 1998 decision, the RO 
denied the veteran's claim of service connection for fibroid 
uterus and cyst of the left ovary.  Also in this decision the 
RO denied the veteran's claim for a total rating based on 
individual unemployability.

The issues of a rating in excess of 10 percent for the 
veteran's service-connected pelvic instability, right 
sacroiliac joint, and a total rating based on individual 
employability are deferred pending the completion being 
sought in the remand order below.



FINDINGS OF FACT

1.  On April 19, 1985, the veteran filed a claim of service 
connection for pelvic instability, right sacroiliac joint; 
this claim was filed within one year of the veteran's March 
1985 discharge from service and was not abandoned.

2.  The veteran has not submitted competent medical evidence 
linking a fibroid uterus and cyst on the left ovary with 
service.

3.  The veteran has not submitted competent medical evidence 
of a right hip fracture.


CONCLUSIONS OF LAW

1.  An earlier effective date of March 22, 1985, for the 
grant of service connection for pelvic instability, right 
sacroiliac joint, is warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).

2.  The veteran's claim of service connection for fibroid 
uterus and a cyst on the left ovary is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of service connection for a right hip 
fracture is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In August 1976 the veteran underwent a physical examination 
for purposes of enlistment into service.  Findings on pelvic 
examination revealed a normal female escutcheon.  The cervix 
was clean and mobile and the uterus was normal in shape, size 
and palpation.  The veteran had a normal evaluation of her 
lower extremities.

In June 1977 the veteran reported to a medical center 
emergency room after falling out of her bunk the previous 
night and landing directly on her buttocks.  She was admitted 
to the medical facility with a chief complaint of pain in the 
low back at the sacral level.  The veteran reported that 
following the fall, she developed an immediate onset of 
throbbing pain over the upper part of her sacrum, the right 
shoulder and left knee.  She was given an admitting diagnosis 
of low back pain and a discharge diagnosis of spondylosis and 
spondylolysis, S1.  Treatment included placement in a plaster 
body jacket for two weeks with minimal improvement, and 
placed in plaster pants for 2 1/2 weeks with improvement.

A June 1977 X-ray study of the veteran's hip shows normal 
bone and joint detail.  There was no evidence of fracture or 
dislocation.

In September 1977 the veteran presented to a medical center 
emergency room complaining of low back pain after sliding 
down a cliff.  She was diagnosed as having lumbar disc.

In July 1980 the veteran was admitted to a medical facility 
where she underwent a normal vaginal delivery.  Two days 
following delivery she underwent a Pomeroy tubal ligation.  
Her postoperative and postdelivery courses were uneventful.  
She was given discharge diagnoses of term pregnancy and 
Pomeroy tubal ligation.

In September 1980 the veteran was treated at a obstetric 
(OB)/gynecological (GYN) clinic for a vaginal infection.  She 
was diagnosed as having vaginitis.

The veteran was again seen in the OB/GYN clinic in April 1982 
with complaints of polymenorrhea until the onset of menses in 
March lasting one day, and menses again seven days later 
lasting two days.  She also complained of unilateral right 
sided pelvic pain.  An impression was given of 
cervicitis/vaginitis. 

According to another April 1982 service medical record, the 
veteran complained of increased vaginal bleeding.  Findings 
revealed no vaginal lesions.  

The veteran was seen again at an OB/GYN clinic in November 
1982 complaining of a discharge and vaginal itch.  Monistat 
was prescribed.

The veteran was seen at an orthopedic clinic in August 1983 
reporting a reinjury to her back after moving a bed.  She was 
given an impression of pelvic instability.

Medical Board findings in March 1984 include a recommendation 
that the veteran be transferred to a major orthopedic medical 
center in the United States where full work-up, including 
computed tomography imaging, bone scanning, a fellowship 
trained hip surgeon could be obtained.  

An April 1984 service medical record notes that the veteran 
fell the level of one deck (approximately 10-12 feet) in 1977 
landing on her buttocks resulting in a shooting pain up 
through the leg and that side of the back and spine.  It also 
notes that later that evening jumped off of her bunk and 
experienced the same type of pain.  This record further notes 
that prior to the 1977 injury, the veteran had never had any 
symptomatic problems involving her pelvis or hips.

In May 1984 the veteran was examined due to right posterior 
hip pain.  The physician noted that he did not have any 
previous X-rays to review.  X-rays taken at that time showed 
a slight irregularity of the veteran's right sacroiliac joint 
near its proximal portion.  The veteran also had sclerosis 
along the left sacroiliac joint in a non-painful area which 
the physician said was the most striking finding.  He also 
said that a computed tomography scan revealed a very small 
area of irregularity, but showed a quite benign sacroiliac 
joint.  The veteran was diagnosed as having painful right 
sacroiliac joint.

In June 1984 the Medical Board determined that the veteran's 
diagnosis of pelvic instability, symptomatic, was correct.

In October 1984 the veteran was found to be unfit for duty 
because of physical disability described as pelvic 
instability, right sacroiliac joint, symptomatic.

The veteran's October 1984 separation examination report 
notes that a pelvic evaluation was not done, but that a pap 
smear and "pelvic" had been performed in August 1984.  
Clinical evaluation of the veteran's lower extremities was 
normal.  An evaluation of her spine revealed pain with 
extreme flexion of the right hip in the right sacroiliac 
area.  External objective examination was otherwise normal.

The veteran denied having been treated for a female disorder 
on an October 1984 Report of Medical History.  She also 
denied having had a change in her menstrual pattern.  The 
report notes that while in the United States Navy the veteran 
had sacroiliac joint, pelvic instability, lower back-hip.  
The report further notes that the veteran had a history of an 
injury in 1977 wherein she fell off of a boat landing on her 
hip with chronic complaints referable to the right sacroiliac 
joint, and symptoms that did not respond to various 
therapies.  The physician noted that there were no other 
significant medical problems except those related to the 
right sacroiliac joint.

In April 1985 the veteran completed a Veteran's Application 
For Compensation or Pension.  She later explained in a June 
1985 letter that she was claiming service connection for 
pelvic instability-right sacroiliac joint.

In October 1985 the veteran submitted a letter to the RO 
stating that she had not been able to attend a scheduled 
examination in September 1985 because she was out of the 
country and that she would not be returning to the United 
States until some time in 1986.  She said that she had 
obtained a physical from a civilian/family doctor and asked 
if she could reschedule the VA examination for a later date.  
She also said that if the examination had to be performed 
within a certain time frame she could make arrangements to 
return early.  A notation on this letter next to the 
veteran's questions reads as follows, "Answered by VA Erie 
10-21-85."

On file is a November 1985 deferred rating decision stating 
that the veteran was out of the country as a military 
dependent and questioning whether the RO had jurisdiction.

In a statement received by the RO on November 7, 1994, the 
veteran said that at the time of her service discharge in 
1985 she had filed a claim of service connection for a 
fractured hip and tailbone disability.  She also said that 
she had been unable to report for an examination at that time 
because she had been living overseas with her husband who had 
been transferred.  She requested that her claim for this 
condition be reopened.

A November 1994 VA Echogram Pelvic Bone Scan contains an 
impression of a fibroid uterus and a small simple cyst of the 
left ovary.

A December 1994 VA psychology treatment record notes that the 
veteran had recently been diagnosed as having a uterine tumor 
of unknown etiology as well as a small cyst on her ovary.  
This record also notes that the veteran was to find out later 
in the week if the tumor was cancerous or benign.

In January 1995 the veteran underwent orthopedic examinations 
for her hip and spine and complained of right hip pain.  She 
also said that she had been placed in body cast in service 
because of crepitus in the hip and low back area.  On 
examination the veteran described crepitus with range of 
motion and circumduction of the hip.  

A private operative report dated in February 1995 shows that 
the veteran underwent an abdominal laparoscopy, lysis of 
adhesions and biopsy of a suspicious spot on the serosa of 
the uterus.  The postoperative diagnosis was pelvic pain, 
dysmenorrhea, dyspareunia and pelvic adhesions. 

In June 1995 the RO granted service connection for pelvic 
instability, right sacroiliac joint, and assigned a 10 
percent evaluation effective on November 7, 1994.  The RO 
denied as not well grounded the veteran's claim of service 
connection for a fractured right hip.

In an August 1995 Notice of Disagreement, the veteran said 
that she had "filed" in 1985 and had been granted 10 
percent since that time.  She also said that she had been 
told that her severance pay was being recouped from that 
time.

An X-ray was taken by VA of the veteran's right hip in 
September 1995 revealing no bone or joint abnormality.  An 
impression was given of negative right hip.

A September 1995 examination report of the veteran's right 
hip contains a medical history of the veteran having fallen 
on her right hip and buttock area.  Findings revealed no 
gross physical deformities, no pain and no tenderness.  There 
was no loss of motion of the hip and no discomfort on motion.  
An impression was given of no orthopedic condition noted, 
right hip.

The veteran contended in an October 1995 Substantive Appeal 
that her fibroid uterus and cyst of the left ovary are the 
result of a "service-connected injury".  She also stated 
that VA did not provide treatment for this.

In November 1995 the Chief, Nuclear Medicine Service of a VA 
medical facility stated that he had reviewed the veteran's 
bone scan dated in April 1994 and that there were no focal 
areas of uptake in the hips that would indicate a fracture in 
the recent past.

In August 1996 the veteran was seen at a VA Women's Clinic 
for a gynecological examination.  On examination the uterus 
was slightly enlarged.  A pap smear was taken revealing 
benign cellular changes.  The veteran was diagnosed as having 
a normal examination and possible uterus fibroid.

At a VA general examination in August 1996 the veteran did 
not report any gynecological problems.  Findings revealed 
mild tenderness on palpation over the left lower quadrant.  A 
hernia was not identified. 

At a hearing at the RO in February 1997, the veteran 
testified that she should be entitled to an effective date 
for her service-connected pelvic instability/right sacroiliac 
joint back to the date of her initial claim, in 1985.  She 
also testified that she injured her hip in service when she 
fell approximately 14 feet off of a deck on a ship.  She said 
that after a while she was able to get up and finish working 
her shift, but that the next morning she was unable to get 
out of bed.  She said that when she tried to get up, her leg 
went out from under her.  She said that she was taken to a 
hospital and put in a body cast which she was told was to 
immobilize the hip.  She said that she heard over and over 
that her treatment was due to the right hip and that she had 
been discharged from service because of the right hip.  She 
said that the Medical Board informed her that she had a 
hairline fractured in the right hip area and that a Japanese 
doctor had told her that there had been a hairline fracture 
of the hip and that he could see where maybe it had healed 
over.  She said that she had not received any treatment since 
returning to the United States in 1994.  

In a March 1997 Supplemental Statement of the Case, the RO 
determined that a handwritten notation by the RO on the 
veteran's October 1985 letter was evidence that the veteran's 
questions had been answered and that since additional 
correspondence from the veteran was not received until her 
November 1994 claim to reopen, November 1994 was the proper 
effective date for the payment of benefits for this 
disability.  

In a June 1998 rating decision the RO denied the veteran's 
claim of service connection for fibroid uterus and cyst of 
the left ovary.

The veteran attended a hearing at the RO in December 1998, 
but did not testify as to her claim of service connection for 
fibroid uterus and cyst of the left ovary.


II.  Legal Analysis

The threshold question to be answered is whether the veteran 
has presented claims that are well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).

The claimant's submission of a well-grounded claim gives rise 
to VA's duty to assist and to adjudicate the claim.  In 
short, VA is not required to adjudicate a claim until after 
the veteran has met her initial burden of submitting a well-
grounded one.  38 U.S.C.A. § 5107; Boeck v. Brown, 6 Vet. 
App. 14 (1993).

Service Connection for Fibroid Uterus and Cyst of the Left 
Ovary

The veteran's service medical records show that she underwent 
a normal vaginal delivery in service in July 1980 and also 
had a tubal ligation at that time.  Her postoperative and 
postdelivery courses were uneventful.  She was subsequently 
treated for vaginal infections in September 1980, April 1982 
and November 1982.  In 1983 and 1984 she was treated for 
pelvic instability and right sacroiliac joint pain due to a 
traumatic injury.  She did not undergo a pelvic examination 
at her discharge examination in October 1984.

Postservice medical records show that 10 years after service, 
in November 1994, the veteran underwent a pelvic echogram and 
was found to have a fibroid uterus and a small simple cyst of 
the left ovary.  A private operative report in February 1995 
reflects a diagnosis of pelvic pain, dysmenorrhea and 
dyspareunia and shows that an abdominal laparoscopy, lysis of 
adhesions and biopsy of suspicious spot on the serosa of the 
uterus were performed.

A plausible claim of service connection for fibroid uterus 
and cyst of the left ovary has not been established because 
of the lack of competent medical evidence linking this 
diagnosis to service.  While the veteran contends that "her 
service connected injury" is the cause of her postservice 
fibroid uterus and cyst of the left ovary, she has not 
submitted any competent medical evidence to support this 
contention.  Such evidence is necessary to well ground her 
claim since medical nexus evidence is an essential element in 
presenting a plausible claim.  Caluza, supra; Epps, supra.  

The veteran's own assertion of a causal relationship between 
her postservice diagnosis of fibroid uterus and ovarian cyst 
and "service connected injury" is not competent medical 
evidence under the law since, as a layman, she is not 
considered competent to opine as to medical matters, 
including the etiology of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Inasmuch as the veteran has not submitted competent medical 
evidence linking a diagnosis of fibroid uterus and ovarian 
cyst with service, the veteran's claim in this regard is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra; Epps, supra.

Where, as here, the veteran's application was not incomplete 
and VA was not on notice of the existence of any additional 
evidence which would have made the claim plausible, there was 
no duty to assist the veteran under 38 U.S.C.A. § 5107(a) in 
developing a well-grounded claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Epps, supra.


Service Connection for a Right Hip Fracture

The veteran's service medical records contain her report of 
having fallen aboard a ship in 1977, approximately 10 to 12 
feet, landing on her buttocks.  She said that she felt severe 
shooting pain up her right leg and pelvic area, but was able 
to finish her work.  She also reported that later that night 
after jumping down from her bunk, she felt the same type of 
pain.  She sought medical treatment for the pain and was 
eventually diagnosed as having pelvic instability, 
symptomatic, right sacroiliac joint.  The veteran contends 
that the trauma she sustained in 1977 also resulted in a 
right hip fracture.  However, her service medical records do 
not reflect such a diagnosis.  In fact, an X-ray study of the 
veteran's hip in June 1977 revealed no evidence of fracture 
or dislocation.  Although her service medical records show 
right hip symptomatology as a result of the 1977 injury, 
namely right hip pain, such pain is currently reflected in 
her already service-connected pelvic instability, right 
sacroiliac joint.  There is simply no evidence in her service 
medical records of a right hip fracture.

Similarly, the veteran's post-service medical records do not 
contain any X-ray findings or diagnoses of a right hip 
fracture.  In September 1995 the veteran underwent a VA 
orthopedic examination for her right hip and was given an 
impression of no orthopedic condition noted, right hip.  
Right hip X-rays taken in conjunction with that examination 
revealed a negative right hip.  Subsequently, in November 
1985, a VA physician reviewed a copy of the veteran's whole 
body bone scan (performed in April 1994) and concluded that 
there were no focal areas of uptake in the hips that would 
indicate a fracture in the recent past.  

Consideration has been given to the veteran's statements that 
she had been told in service by the Medical Board that she 
had a hairline fracture around the right hip.  However, the 
Court of Appeals for Veterans Claims (formally known as the 
Court of Veterans Appeals) has held that "a layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable" to constitute the medical 
evidence required to render a claim well grounded."  Dean v. 
Brown, 8 Vet. App. 449 (1995).  This is especially so when 
considering that the Medical Board report does not contain a 
finding of a right hip hairline fracture.

Although the veteran testified in February 1997 that she 
received treatment for her hip after service while living in 
Japan and was told by the doctor at that time that she had 
had a hairline fracture of the hip, she also testified that 
she could not remember the name of the doctor who treated 
her.  She further testified that she did not thereafter seek 
medical attention for her hip after returning to the United 
States.  Where, as here, the veteran's application is not 
incomplete and VA has not been put on notice of the existence 
of any additional evidence which would make the claim 
plausible, there is no duty to assist the veteran under 
38 U.S.C.A. § 5107(a) in developing a well-grounded claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Epps v. Brown, 9 
Vet. App. 341 (1996).

In view of the absence of medical evidence showing a right 
hip fracture and relating such a condition to service, the 
veteran's claim of service connection for residuals of a 
right hip is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra; Epps, supra.

Earlier Effective Date

As an initial matter, attention is directed to the veteran's 
representative's concern raised in September 1999 that the 
veteran was not adequately notified of the RO's initial 
denial of the claim for an earlier effective date for her 
service-connected pelvic instability, right sacroiliac joint.  
He based this concern on the fact that she was notified by 
way of an October 1995 Statement of the Case as opposed to a 
formal rating decision.  In this regard, the Statement of the 
Case adequately contains the applicable regulation (38 C.F.R. 
§ 3.400) regarding earlier effective date issues as well as 
an explanation pertaining to the RO's decision.  Moreover, 
the veteran's procedural rights have been safeguarded so far 
as this appeal being perfected.  See 38 C.F.R. § 20.200 
(1999).  Accordingly, the Board finds that the veteran was 
given proper notice of the denial of this issue and will 
proceed to review this issue.  Incidentally, the manual 
provisions of M21-1 were amended in August 1996 no longer 
requiring a separate confirmed rating in cases in which the 
rating activity confirmed a decision at issue in the 
appellate process, but rather stated that a SSOC would 
constitute a decisional document.  Chg 84, 08/26/96.  Adds 
Veterans Benefits Administration M21-1, Pt IV, par 8.11c.  
Rescinds M21-1, Pt IV, Chgs 13, 46, 64 & all errata.

The veteran's claim for an earlier effective date for her 
service-connected pelvic instability, right sacroiliac joint 
is well grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a).  The facts relevant to the issue have 
been properly developed, and the statutory obligation of the 
VA to assist the veteran in the development of her claim is 
satisfied.  Id.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that the effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  See also 38 C.F.R. 
§ 3.400(b)(2) (1999) (to the same effect).  Otherwise, in 
cases where the application is not filed until more than one 
year from release of service, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  Id.  However, where there has been a 
decision of the RO denying a claim of service connection 
which the veteran has been properly notified of, and the 
veteran has not appealed within one year of notice of the 
denial, that denial becomes final and any effective date set 
for disability compensation based on a later grant of the 
veteran will be the date of receipt of the "reopened" 
claim.  38 C.F.R. §§ 3.156, 3.400(r), 20.1103 (1999).

Monetary payments based on an award or an increased award of 
compensation, dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).

The RO assigned November 7, 1994, as the effective date for 
the grant of service connection for pelvic instability, right 
sacroiliac joint, on the basis that this date is the date 
that the veteran "reopened" a previously finally disallowed 
service connection claim for pelvic instability, right 
sacroiliac joint.  38 C.F.R. §§ 3.156, 3.400(r), 20.1103 
(1999)

As the facts show, the veteran filed an original claim of 
service connection for her pelvic disability in April 1985.  
In October 1985, she submitted a letter to the RO explaining 
that she had been unable to report to a scheduled VA 
examination in September 1985 because she was living overseas 
with her husband (who was serving in the military) and would 
not be back in the United States until some time in 1986.  
She inquired whether an examination could be rescheduled for 
a later date.  She also said that she would be willing to 
make arrangements to return early if such examination had to 
be performed within a certain time frame.  In the margin of 
this letter is a handwritten notation stating that the 
veteran's inquiries had been answered by the "VA Erie" on 
October 21, 1985.  The RO determined (as noted in a March 
1997 Supplemental Statement of the Case) that this 
handwritten notation was evidence that the veteran's 
inquiries had been answered and that since additional 
correspondence from the veteran was not received until her 
November 1994 claim to reopen, November 1994 was the proper 
effective date for the payment of benefits for this 
disability.  

Although the RO did not provide the veteran with the law and 
regulations regarding the abandonment of claims, it appears 
that they used this basis in making their determination as to 
the proper effective date.  Under 38 C.F.R. § 3.158, where 
evidence requested in connection with an original claim is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  Further action will not 
thereafter be taken until a new claim is received.  Id.  In 
regard to VA examinations, this regulation states that where 
the veteran fails without adequate reason to respond to an 
order to report to a examination within one year from the 
date of request, the claim will be considered abandoned.  
38 C.F.R. § 3.158(b).  In this case, the veteran did provide 
an adequate reason for not attending the September 1995 VA 
examination by stating in an October 1985 letter that she had 
been living overseas at the time of the examination.  She 
also requested that arrangements be made to reschedule the 
examination.  These facts negate a finding of abandonment 
under § 3.158. 

In view of the fact that the veteran's October 1985 letter 
negates a finding that her April 1985 claim was abandoned, 
there is no final denial and the claim is still open.  
Consequently, since the veteran's initial, pending claim of 
service connection for pelvic instability, right sacroiliac 
joint was filed within one year of her March 1985 discharge 
from service, the appropriate effective date of the award of 
service connection for this disability, is March 22, 1985, 
the day following the veteran's discharge from service.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (1999); 
Meeks v. Brown, 5 Vet. App. 284, 287 (1993).


ORDER

Service connection for fibroid uterus and cyst of the left 
ovary is denied as not well grounded.

Service connection for residuals of a right hip fracture is 
denied as not well grounded.

An effective date of March 22, 1985, for the grant of service 
connection for pelvic instability, right sacroiliac joint, is 
granted.


REMAND

In the veteran's substantive appeal dated in October 1995, 
she disagreed with the initial assignment of a 10 percent 
rating for pelvic instability, right sacroiliac joint stating 
that she was in constant pain and had discomfort.  She was 
evaluated by VA for this disability in January 1995, 
September 1995 and August 1996.  

In evaluating increased rating claims for orthopedic 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In the case of Deluca v. Brown, 8 Vet. App. 
202 (1995), the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 (1999) or 38 C.F.R. 
§ 4.45 (1999).  It was also held that the provisions of 
38 C.F.R. § 4.14 (1999) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in Deluca must 
be followed in adjudicating the veteran's increased rating 
claim in view of her complaint of constant pain.

The only VA examination conducted after the Deluca decision 
was issued is the August 1996 examination, but this 
examination report is inadequate for rating purposes for 
reasons including the Deluca guidelines.  More specifically, 
while the examiner noted that there was no loss of joint 
motion, he did not indicate whether consideration was given 
to how, if any, the veteran's pain affected range of motion, 
particularly during flare-ups or on repeated use.  In 
addition, there is no indication on this report that the 
examiner had reviewed the veteran's claims file, nor does it 
contain an accurate history of injury.  Notably, there is no 
notation of the veteran's inservice trauma to her pelvis and 
right sacroiliac joint.  Consequently, additional medical 
development is required which necessitates that the veteran 
undergo a thorough and comprehensive orthopedic examination 
for her pelvis and sacroiliac joint and that the examiner be 
specifically asked to address the guidelines set out in 
Deluca.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, not able to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, provided that certain 
percentage requirements are met.  38 C.F.R. § 4.16(a).  The 
RO denied the veteran's claim for a TDIU on the basis that 
she did not meet the minimum percentage requirements.  Id.

Because the outcome of the pending claims for an increased 
rating for pelvic instability, right sacroiliac joint, and 
service connection for a right hip fracture could 
significantly affect the veteran's claim for a total rating 
based on individual unemployability, these issues must first 
be addressed by the RO before a decision can be made on this 
latter pending claim. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of her service-connected pelvic 
instability, right sacroiliac joint.  Any 
tests that the examining physician finds 
appropriate should be performed.  The 
examination should include complete 
observations of the ranges of motion of 
the affected areas.  All findings should 
be reported.  The examiner should be 
asked to determine whether the pelvis or 
sacroiliac joint exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.  The claims 
file and a copy of this remand should be 
made available to the examiner for review 
before the examination.



2.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for a rating in excess of 10 
percent for pelvic instability, right 
sacroiliac joint, and assess this claim 
in light of Deluca v. Brown, 8 Vet. App. 
202 (1995).  Consideration in this regard 
should be given to the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1999).  The RO 
should also review the claim for a total 
rating based on individual 
unemployability.  If any determination 
remains adverse to the veteran, she and 
her representative should be provided a 
Supplemental Statement of the Case.  The 
veteran and her representative should be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
remand is to obtain additional information and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate conclusion 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals







